 Case 1:20-cv-02097-JPH-TAB Document 1 Filed 08/10/20 Page 1 of 5 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

Alexus Nichols,                     )
                                    )
       Plaintiff,                   )
                                    )
       v.                           )            No. 1:20-cv-2097
                                    )
Receivables Performance Management, )
LLC, a Washington limited liability )
company,                            )
                                    )
       Defendant.                   )            Jury Demanded

                                      COMPLAINT

      Plaintiff, Alexus Nichols, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s

collection actions violated the FDCPA, and to recover damages, and alleges:

                             JURISDICTION AND VENUE

      1.     This Court has jurisdiction, pursuant to § 1692k(d) of the FDCPA and 28

U.S.C. § 1331.

      2.     Venue is proper in this District: a) the acts and transactions occurred here;

b) Plaintiff resides here; and, c) Defendant transacts business here.

                                        PARTIES

      3.     Plaintiff, Alexus Nichols (“Nichols"), is a citizen of the State of Indiana,

residing in the Southern District of Indiana, from whom Defendant attempted to collect a

defaulted consumer debt that she allegedly owed to Sprint.

      4.     Defendant, Receivables Performance Management, LLC (“RPM”), is a

Washington limited liability company that acts as a debt collector, as defined by § 1692a
Case 1:20-cv-02097-JPH-TAB Document 1 Filed 08/10/20 Page 2 of 5 PageID #: 2




of the FDCPA, because it regularly uses the mails and/or the telephone to collect, or

attempt to collect, defaulted consumer debts. RPM operates a defaulted debt collection

business, and attempts to collect debts from consumers, including consumers in the

State of Indiana. In fact, Defendant RPM was acting as a debt collector as to the

defaulted consumer debt it attempted to collect from Plaintiff.

       5.     Defendant RPM is authorized to conduct business in the State of Indiana,

and maintains a registered agent here, see, record from the Indiana Secretary of State,

attached as Exhibit A. In fact, Defendant RPM conducts business in Indiana.

       6.     Defendant RPM is licensed as a debt collection agency in the State of

Indiana, see, record from NMLS Consumer Access, attached as Exhibit B. In fact,

Defendant RPM acts as a collection agency in Indiana.

                            FACTUAL ALLEGATIONS

       7.     Due to financial difficulties, Plaintiff was unable to pay her debts, including

a debt she allegedly owed to Sprint. Defendant RPM attempted to collect this debt from

her via negative credit reports. Not knowing who Defendant RPM was, and unsure of

the amount of the debt, Ms. Nichols consulted with counsel about her debt issues and

the debt that RPM was trying to collect.

       8.     Accordingly, Ms. Nichols’ attorney wrote to Defendant RPM, via letters

dated May 19, 2020 and May 21, 2020, to dispute the debt RPM was trying to collect.

Copies of these letters are attached as Group Exhibit C.

       9.     On July 20, 2020, Ms. Nichols obtained and reviewed a copy of her

Experian and TransUnion credit reports, which show that Defendant RPM had

continued to report the debt, but had failed to note that the debt was disputed. The



                                             2
Case 1:20-cv-02097-JPH-TAB Document 1 Filed 08/10/20 Page 3 of 5 PageID #: 3




pertinent part of Ms. Nichols’ Experian and TransUnion credit reports are attached as

Group Exhibit D.

       10.    Defendant’s violations of the FDCPA were material because Defendant’s

failure to note that the debt was disputed when Defendant reported, or continued to

report, the debt on Plaintiff’s credit report impaired her credit rating and her ability to

obtain credit. Moreover, Defendant’s failure to note, when reporting the debt on

Plaintiff’s credit report, that the debt was disputed made it appear to Plaintiff that she did

not actually have the right to dispute the debt. Defendant’s collection actions alarmed,

confused and distressed Ms. Nichols and impacted her credit score.

       11.    All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       12.    Defendant’s collection communications are to be interpreted under the

“unsophisticated consumer” standard, see, Gammon v. GC Services, Ltd. Partnership,

27 F.3d 1254, 1257 (7th Cir. 1994).

                                         COUNT I
                          Violation Of § 1692e Of The FDCPA –
                          False or Misleading Representations

       13.    Plaintiff adopts and realleges ¶¶ 1-12.

       14.    Section 1692e(8) of the FDCPA prohibits debt collectors from

communicating or threatening to communicate to any person credit information which is

known or which should be known to be false, including the failure to communicate that a

disputed debt is disputed, see 15 U.S.C. § 1692e(8)(“…the following conduct is a

violation of this section…including the failure to communicate that a disputed debt is

disputed…”); see also, Evans v. Portfolio Associates, 889 F.3d 337 (7th Cir. 2018);



                                               3
Case 1:20-cv-02097-JPH-TAB Document 1 Filed 08/10/20 Page 4 of 5 PageID #: 4




Sayles v. Advanced Recovery Systems, 865 F.3d 246 (5th Cir. 2017); and Brady v.

Credit Recovery, 160 F.3d 64, 65 (1st Cir. 1998).

         15.   Defendant, by continuing to report the debt to a credit reporting agency

when it knew the debt was disputed by the consumer, and failing to report that the debt

was disputed, used false, deceptive or misleading statements, in violation of § 1692e(8)

of the FDCPA.

         16.   Defendant’s violations of § 1692e(8) of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                       COUNT II
                         Violation Of § 1692f Of The FDCPA --
                     Unfair Or Unconscionable Collection Actions

         17.   Plaintiff adopts and realleges ¶¶ 1-12.

         18.   Section 1692f of the FDCPA prohibits a debt collector from using any

unfair or unconscionable means to collect or attempt to collect a debt, see, 15 U.S.C. §

1692f.

         19.   Defendant, by continuing to report the debt to a credit reporting agency,

when it knew the debt was disputed by Plaintiff, and failing to report that the debt was

disputed, used an unfair or unconscionable means to collect a debt, in violation of §

1692f of the FDCPA.

         20.   Defendant’s violations of § 1692f of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.




                                             4
Case 1:20-cv-02097-JPH-TAB Document 1 Filed 08/10/20 Page 5 of 5 PageID #: 5




                                  PRAYER FOR RELIEF

       Plaintiff, Alexus Nichols, prays that this Court:

       1.     Find that Defendant’s collection practices violate the FDCPA;

       2.     Enter judgment in favor of Plaintiff Nichols, and against Defendant, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

       3.     Grant such further relief as deemed just.

                                      JURY DEMAND

       Plaintiff, Alexus Nichols, demands trial by jury.

                                                     Alexus Nichols,

                                                     By: /s/ David J. Philipps______
                                                     One of Plaintiff’s Attorneys
Dated: August 3, 2020

David J. Philipps      (Ill. Bar No. 06196285)
Mary E. Philipps       (Ill. Bar No. 06197113)
Angie K. Robertson (Ill. Bar No. 06302858)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com
angie@philippslegal.com

John T. Steinkamp (Ind. Bar No. 19891-49)
John Steinkamp & Associates
5214 S. East Street
Suite D1
Indianapolis, Indiana 46227
(317) 780-8300
(317) 217-1320 (FAX)
John@johnsteinkampandassociates.com



                                                 5
